BY THE COURT.
This cause having been heard and considered by the court on a motion to dismiss the certiorari, and it appearing by the record that the matter of fact, to wit, the forcible entry and detainer had been regularly tried, upon a traverse tendered by the petitioner, before the service of the cer-tiorari, and restitution awarded but not executed; it is now considered by the court that the certiorari be dismissed with costs, and the justices proceed in the premises as if the certiorari had not issued; and that the clerk of this court do certify the same to said justices.